Magnet, Justice.
This is a companion case to Costello v. Farrell, 234 Minn. 453, 48 N. W. (2d) 557, filed herewith. The facts are the same. In the instant case, relator, Esther J. Farrell, one of the defendants in the other case, brings an action in mandamus to compel defendants to transfer into her name the ownership of 22,500 shares of stock of defendant Pepsi Cola Bottling Company of Minneapolis and St. Paul and to issue a new certificate evidencing her ownership thereof. The same shares of stock were involved in the other action. The court discharged the writ in the instant case and dismissed the proceeding. Judgment was entered, and relator appealed.
Based on the decision in Costello v. Farrell, 234 Minn. 453, 48 N. W. (2d) 557, filed herewith, the judgment is reversed.
Judgment reversed.